DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/8/2021 has been entered.
Response to Amendment
This action is in response to the amendment filed on 4/8/2021.  Claims 1, 9, 12-13 have been canceled and claims 2-8, 10-11 and 14-17 are pending in the application. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification does not disclose means for managing the frames twice such as claim 8 discloses “first control means for controlling the occurrence of the data frames which are arranged between the input ports of the switch associated with the communication system with the distributed architecture and the memory area and second control means for controlling the occurrence of the data frames which are arranged between the input ports of the switch related to the communication system with the central architecture and the memory area “ and claim 4 such as “means for controlling the occurrence of the incoming frames which are arranged between the input ports of the switch associated with the communication system with a distributed architecture and the memory area and means for controlling the occurrence of the incoming frames which are arranged between the input ports of the switch related to the communication system with a central architecture and the memory area”.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5, 11 and 14-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As claims 3 and 15, line 14, “an exchange of data with the with the central architecture” is vague and indefinite because it is unclear what it is constituted for.
As claim 4, lines 1-2, “means for managing” is vague and indefinite because it is unclear if it is same as – means for managing – of claim 8, line 21.
As claim 5, line 4, “said regulating means” does not refer to any previous element.
As claim 5, line 5, “the means for controlling” does not refer to any previous element.
As claim 5, line 8, “said regulating means” does not refer to any previous element.
As claim 5, line 9, “the means for controlling” does not refer to any previous element.
As claim 11, lines 23-24, “to the central communication or to the distributed communication” is vague and indefinite because it does not refer to any previous element.
As claim 11, lines 41 and 45, “said regulating means” does not refer to any previous element.
As claim 11, lines 41 and 43, “a distributed architecture” is vague and indefinite because it is unclear if it is same as “the distributed architecture” above.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. “means for controlling the occurrence of the incoming frames which are arranged between the input ports of the switch associated with the communication system with a distributed architecture and the memory area and means for controlling the occurrence of the incoming frames which are arranged between the input ports of the switch related to the communication system with a central architecture and the memory area” is same as the limitation of claim 8, lines 23-28.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brady [US 2006/0174285] in view of Lodge [US 2003/0076780] and Minyard [US 6779038].
As claim 8, Brady discloses a communication network for an aircraft, comprising: a computing unit [Fig 4, Ref 136], a switch connected to the computing unit [Fig 4, Ref 126 is a switch for coupling to Ref 136], a user terminal connected to the switch in such a way that the computing unit, the switch and the user terminal form a communication system with a central architecture [Fig 4, Ref 152 is terminal for user which coupled to Ref 126 “switch” in order to form a central architecture such as head end used for exchanging data with client user], at least one communication system with a distributed architecture that is connected to the switch [Fig 4, Switch Ref 126 couples to the end user via the distributed architecture network for distributing data to end user and Ref 136 and 152], with the switch being so designed as to be used as an intermediate system for the communication system with the central architecture as well as for the communication system with the distributed [Fig 4, Ref 126 being switch for receiving data from central architecture and distributes data to end user via distributed network so Ref 126 act as an intermediate system between the servers and end user], with a portion of the input ports thereof and a portion of the output ports thereof being dedicated to an exchange of data with the communication system with the distributed architecture and a portion of the input ports thereof and a portion of the output ports thereof being dedicated to an exchange of data with the communication system with the central architecture [Fig 4, Ref 126 discloses a portion of the ports used for coupling to distributed network for exchanging data between user and server of the central architecture and an another portions coupled to servers, terminal in order to exchange data between server and user of distributed network]. However, Brady fails to disclose what Loge discloses the switch comprising a memory area in which all the data frames received on the input ports thereof prior to being retransmitted on the output ports of the switch are stored, with the switch being so configured as to operate in store and forward mode [Fig 2, Ref 1 is a switch includes memory Ref 30 for storing packets received from a source before retransmitting to receiver], with the switch thus providing an exchange of data within the communication system with the central architecture, within the communication system with the distributed architecture and between the communication system with the central architecture and the communication system with the distributed architecture [Fig 1, Ref 20 is a distributed network  includes a switch of Fig 2 for exchanging data from, the terminal of Ref 10 “central architecture” with terminal of Ref 11, 12 etc..]; the switch comprises means for managing data frames via the switch, with the managing means comprising: [Fig 2, Ref 50 is managing means for controlling the incoming packets from the terminals of Ref 10 and the incoming packets of receiving from distributed network Ref 20 into the memory Ref 30]. However, Brady and Loge fail to disclose what Minyard discloses first control means being arranged as to detect and remove any data frame having already been processed by said first control means and/or wherein second control means being arranged as to detect and remove any data frame having already been processed by said second control means, so that memory area is not overloaded with previously processed data frames [In Fig 3, Step 306, 312, Col. 4:26-5:4 discloses means for managing the received packets at the router by performing a step of monitoring the received packets in order to determine if router has seen this packet or not, if yes, then discarding the seen, duplicated, redundant packet, if no, then stored the packet before retransmitting the packet to its destination].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for detecting and deleting the duplicated packets at a switch as disclosed by Minyard into the teaching of Loge which disclose a switch which includes a means for routing the incoming packet 
As claim 2, Brady discloses a second communication system [Fig 4, Ref 136-2]  with the distributed architecture [Fig 4, the links that coupled Ref 126 with end user], with the switch [Fig 4, Ref 126 for coupling to Ref 136-1 being a first communication system and Ref 136-2 is a second communication system] being so arranged as to be used as the intermediate system for the first communication system with the distributed architecture, for the second communication system with the distributed architecture and for the communication system with the central architecture, with a portion of the input ports and a portion of the output ports of the switch being dedicated to a data exchange with the first communication system with the distributed architecture, with a portion of the input ports and a portion of the output ports of the switch being dedicated to an exchange of data with the second communication system with the distributed architecture and the portion of the input ports and the portion of the output ports of the switch being dedicated to an exchange of data with the system with a central architecture [Fig 4, Ref 126 discloses a portion of the ports used for coupling to distributed network for exchanging data between user and server of the central architecture and an another portions coupled to servers, terminal in order to exchange data between server and user of distributed network].
As claim 3, Brady discloses a second switch [Fig 4, Ref 126, ESU B] and a second communication system [Fig 4, Ref 136-2] with the distributed architecture [Fig 4, the links between end user and switch], with the first switch being so arranged as to be used as the intermediate system for the first communication system with the [Fig 4, Ref 126 discloses a portion of the ports used for coupling to distributed network for exchanging data between user and server of the central architecture and an another portions coupled to servers, terminal in order to exchange data between server and user of distributed network], with the second switch [Fig 4, Ref 126, ESU B being a second switch] being so arranged as to be used as the intermediate system for the second communication system with the distributed architecture [Fig 4, the link between the switch user] and the communication system with the central architecture [Fig 4, the link between the server and switch], with the portion of the input ports and the portion of the output ports of the second switch being dedicated to an exchange of data with the second communication system with the distributed architecture and the portion of the input ports and the portion of the output ports of the second switch being dedicated to an exchange of data with the with the central architecture [Fig 4, Ref 126, ESU B discloses a portion of the ports used for coupling to distributed network for exchanging data between user and server of the central architecture and an another portions coupled to servers, terminal in order to exchange data between server and user of distributed network].
[Fig 2, Ref 60 and 50 discloses a method and system for storing the received packets and forwarding the packet to its destination], means for controlling the occurrence of the incoming frames which are arranged between the input ports of the switch related to the communication system with a central architecture and the memory area [Fig 2, Ref 60 and 50 discloses a method and system for storing the received packets and forwarding the packet to its destination], means for controlling the occurrence of outgoing frames which are arranged between the memory area and the output ports related to the communication system with a distributed architecture [Fig 2, Ref 60 and 50 discloses a method and system for storing the received packets and forwarding the packet to its destination], means for controlling the occurrence of outgoing frames which are arranged between the memory area and the output ports related to the communication system with a central architecture [Fig 2, Ref 60 and 50 discloses a method and system for storing the received packets and forwarding the packet to its destination].
As claim 5, Loge discloses the managing means comprise a first regulating means for regulating the emission of frames on the output ports of the switch related to the communication system with the distributed architecture [Fig 2, Ref 50 discloses a method and system for using service bit of the packet to regulate the packet pass via the switch in order to prevent congestion], with said first regulating means being [Fig 2, Ref 50 discloses a method and system for using service bit of the packet to regulate the packet pass via the switch in order to prevent congestion], second regulating means for regulating the emission of frames on the output ports of the switch related to the communication system with the central architecture [Fig 2, Ref 50 discloses a method and system for using service bit of the packet to regulate the packet pass via the switch in order to prevent congestion], with said second regulating means being arranged following the means for controlling the occurrence of outgoing frames related to the communication system with a central architecture [Fig 2, Ref 50 discloses a method and system for using service bit of the packet to regulate the packet pass via the switch in order to prevent congestion] at least one of the first regulating means and the second regulating means being parameterizable [Fig 2, Ref 50 discloses service being a parameter].
As claim 6, Loge discloses the memory area is central within the switch so that all data frames received on the input ports of the switch are stored in the memory area before being retransmitted on the output ports of the switch which ensures the integrity of each received frame. [Fig 2, Ref 30 is a central memory for storing a completed frame received from input ports before forwarding to output port “stored and forward mode”].
As claim 7, Brady discloses all input and output ports are distributed among the two communication systems, with no port of the switch thus remaining unused [Fig 4, the ports are connected to devices such as server, terminal, network device etc…, so no unused ports on the switches].
As claim 10, Minyard discloses the switch is configured so that all data frames received correctly, i.e. the properly formatted data frames and also the data frames not deleted by the first control means and/or second control means, on the input ports of the switch are stored in the memory area before being transmitted on the output ports of the switch [In Fig 3 discloses the packets which is received from the links at the router will be delivered to their destination after storing in the queue if they do not delete by managing means].
Allowable Subject Matter
Claims 11, 14-17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
As claim 11, the prior arts fail to disclose or make obvious to a communication network comprising a communication network for an aircraft comprising: a computing unit; a switch connected to the computing unit; a user terminal connected to the switch in such a way that the computing unit the switch and the user terminal form a communication system with a central architecture; at least one communication system with a distributed architecture that is connected to the switch; with the switch being so designed to be used as an intermediate system for the communication system with the central architecture as well as for the communication system with the distributed architecture, with a portion of the input ports thereof and a portion of the output ports thereof being dedicated to an exchange of data with the communication system with 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN H D NGUYEN whose telephone number is (571)272-3159.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN H NGUYEN/Primary Examiner, Art Unit 2414